 

FINANCING AGREEMENT

 

This Financing Agreement (the “Agreement”), dated as of July 16, 2014, is
entered into by and between GRIDSENSE INC. (“Borrower”), and SQUARE 1 BANK
(“Bank”).

 

RECITALS

 

A. Borrower has requested and/or obtained certain loans and other credit
accommodations from Bank which are secured by assets and property of Borrower,
all pursuant to that certain Loan and Security Agreement by and between Borrower
and Bank, dated as of November 2, 2012, as amended from time to time (the “Loan
Agreement”, and together with any other document, instrument or agreement
entered into in connection with the Loan Agreement, the “Loan Documents”). Any
capitalized terms not otherwise defined herein shall have the same meanings as
set forth in the Loan Agreement.

 

B. Borrower has requested that Bank make certain additional loans and other
credit accommodations which are secured, at least in part, by the Accounts (as
defined below), and in order to induce Bank to make such additional loans and
other credit accommodations, Borrower is willing to enter into this Agreement
and to secure all of the indebtedness and obligations existing pursuant to the
terms and conditions set forth in this Agreement by all of Borrower’s right,
title and interest, whether presently existing or hereafter acquire, in, to and
under all of the Collateral (as defined in the Loan Agreement).

 

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

1. Purchase of Accounts.

 

1.1 Schedule of Accounts. Borrower may request that Bank purchase Accounts by
delivering to Bank a Schedule of Accounts (the “Schedule of Accounts”) in the
form of Exhibit A, and, if requested by Bank, an invoice and other supporting
documentation for each of the listed Accounts, signed by an authorized
representative of Borrower. Bank is authorized to act upon the written or oral
directions of any person that Bank believes is an authorized representative.
Bank may, in its sole discretion, elect to purchase any Account included in a
Schedule of Accounts, but is under no obligation to purchase any such Account.

 

1.2 Purchased Account; Creation of a Book Reserve. Upon acceptance of any such
Account (a “Purchased Account”) Bank shall pay to Borrower up to EIGHTY PERCENT
(80.00%) of the face amount of the Purchased Account (the “Advance”). The
aggregate outstanding Advances under this Agreement shall not exceed SEVEN
HUNDRED FIFTY THOUSAND DOLLARS ($750,000) (the “Credit Limit”). Borrower sells,
transfers and assigns to Bank, all of Borrower’s right, title and interest in
and to each Purchased Account, together with all of the goods represented by
each Purchased Account, all of Borrower’s rights and remedies as an unpaid
Borrower under applicable law, and all of Borrower’s rights in and to all
security for each such Purchased Account and guaranties thereof, and all rights
against third parties with respect thereto. Any goods recovered or received by
Borrower shall be set aside, marked with Bank’s name, and held for Bank’s
account as owner. The amount of Purchased Accounts outstanding at any time shall
constitute the “Account Balance”. Upon payment of the Advance to Borrower, Bank
shall also create a reserve on Bank’s books and records with respect to each
Purchased Account in an amount equal to the face amount of the Purchased Account
minus the Advance for such Purchased Account (the “Reserve”). Notwithstanding
the foregoing, in no event shall the Reserve with respect to all Purchased
Accounts outstanding at any time be less than TWENTY PERCENT (20.00%) of the
Account Balance. Bank may, in its discretion and reasonable determination that
there has been deterioration in the quality or performance of the Accounts or
Customer’s business, change the percentage of the Advance and the Reserve at any
time, but only with respect to any future Purchased Account that Bank acquires
following Bank’s disclosure to Borrower in writing of any different percentage
applicable to such future Advance or the Reserve related thereto.

 

Gridsense – Financing Agreement (Execution)

 

- 1 -

 

 

1.3 Collection of Accounts. Bank may directly collect each Purchased Account. At
the request of Bank, Borrower or Bank shall notify each person liable on a
Purchased Account (an “Account Debtor”) by letter in a form acceptable to Bank
that Purchased Accounts owed by such Account Debtor have been assigned to Bank.
Borrower shall not take or permit any action to change or revoke any
notification without Bank’s prior written consent and shall not request any
Account Debtor to pay any Purchased Account to Borrower. If Borrower receives
any payments of any Purchased Accounts despite this Agreement, Borrower shall
(i) immediately notify Bank of such payment, (ii) hold such payment in trust and
safekeeping for Bank, and (iii) immediately turn over to Bank the identical
checks, monies or other forms of payment received, with any necessary
endorsement or assignment. In the event Borrower receives a payment for a
Purchased Account and Borrower does not forward the check in kind to Bank or, if
payment was received by wire or electronically, and Borrower does not forward
the full amount of the payment to Bank within five (5) business days, Bank may
impose a fee equal to TEN PERCENT (10.00%) of the Purchased Account (“Converted
Funds Fee”). Bank shall have the right to endorse Borrower’s name on all
payments received in connection with each Purchased Account and on any other
proceeds of Collateral (as defined in the Loan Agreement). Bank shall apply
payments received first to the Purchased Accounts and, so long as there does not
then exist an Event of Default or an event that with notice or lapse of time
would constitute an Event of Default, at Bank’s option, Bank shall credit the
Reserve or remit to Seller the excess; provided, that if any Event of Default or
event that with notice or lapse of time or otherwise would constitute an Event
of Default then exists, Bank shall have no duty to remit any such collections,
which collections constitute Collateral, and may apply such collections to
reduce the Obligations (as defined in the Loan Agreement). Any excess beyond
that which is required to repay the Obligations shall be remitted to the party
entitled to it under applicable law.

 

1.4 Full Recourse. The purchase by Bank of Purchased Accounts from Borrower
shall be with full recourse against Borrower. Borrower shall be liable for any
deficiency in the event the Obligations exceed the amount of Purchased Accounts
and the other Collateral.

 

2. Fees and Customer Payments.

 

2.1 Fees. On the date of this Agreement, and on each anniversary of the date of
this Agreement, Borrower shall pay Bank a commitment fee equal to ONE PERCENT
(1.00%) of the Credit Limit (the “Commitment Fee”). Borrower shall pay to Bank
on the last day of each calendar month (the “Settlement Date”), a finance fee
(the “Finance Fees”) in an amount equal to ONE and ONE QUARTER PERCENT (1.25%)
per month of the average daily Obligations outstanding during the month ending
on such Settlement Date (the “Settlement Period”). Such accrued fees shall be
netted against the Reserve as described in Section 3.3. Borrower shall pay Bank
a fee of $40.00 for each check or item of payment that is returned to Bank for
insufficient funds and $25.00 for each wire, sent or received. In no event shall
any charges that may constitute interest hereunder exceed the highest rate
permitted under applicable law. In the event that a court of competent
jurisdiction makes a final determination that Bank has received interest
hereunder in excess of the maximum lawful rate, then such excess shall be deemed
a payment of principal and the interest payable hereunder deemed amended to the
amount payable under the maximum lawful rate.

 

2.2 Crediting Customer Payments. Within one (1) business day after Bank’s
receipt of payment of a Purchased Account (payment must be in certified funds or
cleared funds and describe the Accounts for which the remittance has been made),
Bank shall credit that payment (the “Customer Payments”) to the amount
outstanding with respect to the Purchased Account, provided that if any Customer
Payment is subsequently dishonored or Bank does not receive good funds for any
reason, the amount of such uncollected Customer Payment shall be included in the
Account Balance as if such Customer Payment had not been received, and Finance
Fees shall accrue thereon, and the credit to the specific Purchased Account
shall be reversed. Notwithstanding the foregoing, upon the occurrence of an
Event of Default, Bank shall apply all Customer Payments to Borrower’s
Obligations in such order and manner as Bank shall, in its sole discretion,
determine.

 

2.3 Accounting. Bank shall make available to Borrower after each Settlement
Date, a statement of Borrower’s account which shall include an accounting of the
transactions for that Settlement Period, including the amount of all Finance
Fees, Adjustments, Chargeback Amounts, Customer Payments, Purchased Accounts,
and other items as described in Section 3.3. The accounting shall constitute an
account stated and shall be binding on Borrower and deemed correct unless
Borrower delivers to Bank a written objection within thirty (30) days after such
accounting is received by Borrower.

 

Gridsense – Financing Agreement (Execution)

 

- 2 -

 

 



3. Adjustment, Chargebacks and Remittances.

 

3.1 Adjustments. If any Account Debtor asserts any offset, right or claim with
respect to a Purchased Account, or pays less than the face amount of such
Purchased Account (each, an “Adjustment”), Bank may, in its sole discretion,
either (A) deduct the amount of the Adjustment in calculating any amount owed to
Borrower, or (B) chargeback to Borrower the Purchased Account with respect to
which the Adjustment is asserted. Borrower shall advise Bank immediately upon
learning of any Adjustment asserted by any Account Debtor.

 

3.2 Chargebacks. Bank shall have the right to chargeback to Borrower any
Purchased Account:

 

(a) that remains unpaid ninety (90) calendar days after the invoice date;

 

(b) with respect to which there has been a breach of any warranty,
representation, covenant or agreement set forth in this Agreement;

 

(c) with respect to which the Account Debtor asserts any Adjustment, or

 

(d) that is owed by an Account Debtor who has filed, or has had filed against
it, any bankruptcy case, insolvency proceeding, assignment for the benefit of
creditors, receivership or insolvency proceeding, or who has become insolvent
(as defined in the United States Bankruptcy Code) or who is generally not paying
its debts as such debts become due.

 

Upon demand by Bank, Borrower shall pay to Bank the full face amount of any
Purchased Account that is to be charged back pursuant to this Section 3.2, or to
the extent partial payment has been made, the amount by which the face amount of
such Purchased Account exceeds such partial payment, together with any
attorneys’ fees and costs incurred by Bank in connection with collecting such
Purchased Account (collectively, the “Chargeback Amount”), Bank shall advise
Borrower regarding how the Chargeback Amount shall be paid, which may be by any
one or a combination of the following, in Bank’s sole discretion: (1) payment in
cash immediately upon demand; (2) deduction from or offset against any
Remittance that would otherwise be payable to Borrower; (3) payment from any
Advances that may otherwise be made to Borrower; (4) adjustment to the Reserve
pursuant to Section 1.2 hereof; or (5) delivery of substitute Accounts and a
Schedule of Accounts acceptable to Bank, which Accounts shall constitute
Purchased Accounts. In the event Borrower does not pay the Chargeback Amount
with three (3) business days of verbal notice from Bank, the Borrower shall pay
Bank a fee equal to two percent (2.00%) of the face amount of such Purchased
Account (“Delinquent Invoice Fee”). Payment of this fee does not excuse
Borrower’s performance of its obligations under this Agreement.

 

3.3 Remittance. Bank shall make available to Borrower within one (1) business
day after Customer Payment, the amount, if any, that Bank owes to Borrower at
the end of such payment date based on the following calculations set forth below
(the “Remittance”); provided, that if there then exists any Event of Default,
and while an Event of Default is continuing, Bank shall not be obligated to
remit any payments to Borrower. If the amount resulting from the following
calculation is a positive number, such amount is the amount of the Remittance
for such Settlement Period. Borrower may request a Remittance in the form of
Exhibit B. If the resulting amount is a negative number, such amount is the
amount owed by Borrower to Bank.

 

The calculations to be used are as follows:

 

(a) The sum of the following:

 

(1) The Reserve as of the beginning of the subject Settlement Period, plus

 

(2) The Reserve created for each Account purchased during the subject Settlement
Period;

MINUS

(b) The sum of the following:

 

(1) Finance Fees accrued during the subject Settlement Period; plus

 

Gridsense – Financing Agreement (Execution)

 

- 3 -

 

 

(2) Converted Funds Fees accrued during the subject Settlement Period; plus

 

(3) Delinquent Invoice Fees accrued during the subject Settlement Period, plus

 

(4) Adjustments during the subject Settlement Period; plus

 

(5) Chargeback Amounts, to the extent Bank has agreed to accept payment of any
such Chargeback Amount by deduction from the Remittance: plus

 

(6) All fees and expenses as set forth in Section 2.1 and Section 9; plus

 

(7) The Reserve for the Account Balance as of the first day of the following
Settlement Period in the minimum percentage set forth in Section 1.2 hereof.

 

If the foregoing calculations result in a Remittance payable to Borrower, Bank
shall make such payment subject to Bank’s rights of offset and recoupment, and
its right to deduct any Chargeback Amount as set forth in Section 3.2. If the
foregoing calculations result in an amount due to Bank from Borrower, Borrower
shall make such payment by any one or a combination of the methods set forth in
Section 3.2 hereof for chargebacks, as determined by Bank in its discretion.

 

4. Representations and Warranties. Borrower hereby represents and warrants to
Bank as follows:

 

4.1 The execution, delivery and performance by the Borrower of this Agreement
and each of the other agreements, instruments and documents contemplated hereby
are within Borrower’s power, have been duly authorized by all necessary
corporate action and are not in conflict with nor constitute a breach of any
provision contained in Borrower’s Certificate of Incorporation or Bylaws, nor
will they constitute an event of default under any material agreement by which
Borrower is bound.

 

4.2 The representations and warranties of Borrower contained in the Loan
Agreement and the Loan Documents are true and correct in all material respects
as of the date of this Agreement, with the same effect as though made on the
date hereof, except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct as of such earlier date.

 

4.3 Borrower has performed in all material respects all of its obligations under
the Loan Agreement and the Loan Documents, and Borrower is in compliance with
all applicable terms and provisions of the Loan Agreement and the Loan
Documents, and that no Event of Default has occurred and is continuing under the
Loan Agreement and the Loan Documents.

 

4.4 Each Account described on each Schedule of Accounts is owned by Borrower, is
correctly stated therein, is not in dispute, is unconditionally owing at the
time stated in the invoice evidencing such Account as attached to the Schedule
of Accounts, is not past due or subject to any offset or in default, represents
a bona fide indebtedness arising from the actual sale of goods or performance of
services to an Account Debtor, including managed services billed one month in
advance and maintenance invoices, in the ordinary course of Borrower’s business
which has been received and finally accepted by the Account Debtor.

 

5. Covenants.

 

5.1 Affirmative Covenants.

 

(a) Borrower hereby agrees that until payment in full of all outstanding
obligations under this Agreement, and for so long as Bank has any commitment to
make a credit extension under this Agreement, Borrower shall do, and shall take
all affirmative action required to comply with, all of the affirmative covenants
set forth in Article 6 of the Loan Agreement. Without limiting the foregoing,
Borrower hereby agrees that Borrower shall: (i) deliver to Bank of all financial
statements, reports and certificates more specifically required in Section 6.2
of the Loan Agreement; (ii) keep the Collateral insured, as more specifically
required in Section 6.5 of the Loan Agreement; and (iii) maintain all of
Borrower’s deposit accounts (including operating and payroll accounts) and
investment accounts with Bank, as more specifically required in Section 6.6 of
the Loan Agreement (except as otherwise specifically permitted therein).

 

Gridsense – Financing Agreement (Execution)

 

- 4 -

 

 

(b) Borrower agrees that Bank shall have the right to review and copy Borrower’s
books and records and audit and inspect the Collateral, from time to time, upon
reasonable notice to Borrower. Borrower will reimburse Bank for the reasonable
costs it may incur from time to time in such inspections and review.

 

5.2 Negative Covenants. Without receiving Bank’s prior written consent, Borrower
hereby covenants and agrees, for so long as any credit hereunder shall be
available and until the outstanding obligations under this Agreement are paid in
full and for so long Bank may have any commitment to make any credit extension
to Borrower, Borrower shall abide by, and refrain from taking any of the actions
set forth in, Article 7 of the Loan Agreement.

 

6. Grant of Security Interest; Perfection of Security Interest. Borrower hereby
affirms its grant of the security interests, pledges, and Liens granted to Bank
under the Loan Agreement, and hereby further grants to Bank a first priority
lien and security interest in and to all Collateral, including all Accounts
described on the Schedule of Accounts hereto to secure the prompt payment and
performance of Obligations (including, for the sake of clarity, fees, amounts
and obligations of Borrower owing to Bank under this Agreement). Notwithstanding
any termination of this Agreement or of any filings undertaken related to Bank’s
rights under the uniform commercial code, Bank’s lien on the Collateral shall
remain in effect for so long as any Obligations are outstanding. Borrower
authorizes Bank to file at any time financing statements, continuation
statements, and amendments thereto that (i) either specifically describe the
Collateral or describe the Collateral as all assets of Borrower of the kind
pledged hereunder, and (ii) contain any other information required by the
uniform commercial code for the sufficiency of filing office acceptance of any
financing statement, continuation statement, or amendment, including whether
Borrower is an organization, the type of organization and any organizational
identification number issued to Borrower, if applicable. Borrower shall take
such other actions as Bank requests to perfect its security interests granted
under this Agreement.

 

7. Borrower shall execute such security agreements, financing statements and
other documents as Bank may from time to time reasonably request to carry out
the terms of this Agreement and the Loan Agreement. Borrower authorizes Bank to
file such financing statements and amendments relating to the Collateral. Such
liens and security interests shall secure all of the obligations of Borrower
under this Agreement and the Loan Documents.

 

8. Events of Default; Remedies. Any one or more of the following shall
constitute an Event of Default under this Agreement: (a) Borrower’s failure (i)
to pay all or any part of the Obligations when due and payable, (ii) to comply
with any agreement or covenant set forth in this Agreement if any such
noncompliance that can be cured is not cured pursuant to the terms and
conditions of the Loan Agreement, (iii) to comply with the terms of any material
contract to which Borrower is a party and any agreement pursuant to which
Borrower has incurred indebtedness, including, without limitation, the Loan
Agreement and the Loan Documents, provided that no such failure shall constitute
an Event of Default hereunder during the pendency of any grace period or waiver
under such contract, or (iv) to comply with any law to which Borrower is
subject; (b) upon the occurrence of any Event of Default (as defined in the Loan
Agreement) set forth in Article 8 of the Loan Agreement; (c) any of Borrower’s
assets are attached or become subject to levy or legal proceeding, or if
Borrower becomes insolvent, or becomes the subject of any case or proceeding
under the United States Bankruptcy Code or any other law relating to the
reorganization or restructuring of debt (an “Insolvency Event”); (d) any
representation made to Bank in this Agreement, the Schedule of Accounts, or any
information given to Bank by or on behalf of Borrower shall be incorrect in any
respect; (e) the occurrence of any circumstance or any circumstances which would
reasonably be expected to have a Material Adverse Effect (as defined in the Loan
Agreement); or (f) any validity indemnity or guaranty of all or a part of the
obligations ceases for any reason to be in full force and effect, or any person
fails to perform any obligation under any validity indemnity or guaranty, or any
person revokes or purports to revoke a validity indemnity or guaranty, or any
material misrepresentation or material misstatement exists now or hereafter in
any warranty or representation set forth in any validity indemnity or guaranty.
Upon the occurrence of an Event of Default, (a) all fees and other amounts owing
hereunder shall, at the option of Bank, be immediately due and payable; (b) the
Finance Fee shall be increased at a per annum rate equal to five percentage
points above the rate in effect immediately prior to the Event of Default; (c)
and Bank may exercise all of the rights of a secured party under the Uniform
Commercial Code and all rights set forth in Article 9 of the Loan Agreement.
Bank shall have a right to dispose of the Collateral in any commercially
reasonable manner, and shall have a royalty-free license to use any name,
trademark, advertising matter or any property of a similar nature to complete
production of, advertisement for, and disposition of any Collateral. Bank shall
have a license to enter into, occupy and use Borrower’s premises and the
Collateral without charge to exercise any of Bank’s rights or remedies under
this Agreement. All rights are cumulative and may be exercised in Bank’s
discretion singularly or together with any other rights. If there is a direct
conflict between the remedies set forth herein and the remedies set forth in
Article 9 of the Loan Agreement, the remedies set forth in Article 9 of the Loan
Agreement shall control.

 

Gridsense – Financing Agreement (Execution)

 

- 5 -

 

 

9. Power of Attorney

 

9.1 In addition to the power of attorney granted in Section 9.2 of the Loan
Agreement, Borrower hereby appoints Bank and its designees as Borrower’s true
and lawful attorney in fact, to exercise in Bank’s discretion, and regardless of
whether an Event of Default is then existing, all of the following powers, such
powers being coupled, with an interest: (A) to receive, deposit, and endorse
Borrower’s name on all checks, drafts, money orders and other forms of payment
relating to the Accounts; (B) to compromise, prosecute, or defend any action,
claim, case, or proceeding relating to the Purchased Accounts, including the
filing of a claim or the voting of such claims in any bankruptcy case, all in
Bank’s name or Borrower’s name, as Bank may elect; (C) to receive, open, and
redirect to Borrower all mail addressed to Borrower for the purpose of
collecting the Purchased Accounts and to take all the actions permitted in
subsection (A) above with respect to any payment in any such mail; and (D) to do
all acts and things necessary or expedient, in furtherance of any such purposes.

 

9.2 Furthermore, after the occurrence of an Event of Default and during
continuance thereof, Borrower appoints Bank and its designees as Borrower’s true
and lawful attorney in fact, to exercise in Bank’s discretion, all of the
following powers, such powers being coupled, with an interest: (1) to notify all
Account Debtors to make payment directly to Bank; (2) to receive, deposit, and
endorse Borrower’s name on all checks, drafts, money orders and other forms of
payment relating to the Accounts; (3) to demand, collect, receive, sue, and give
releases to any Account Debtor for the monies due or which may become due on or
in connection with the Accounts; (4) to compromise, prosecute, or defend any
action, claim, case, or proceeding relating to the Accounts, including the
filing of a claim or the voting of such claims in any bankruptcy case, all in
Bank’s name or Borrower’s name, as Bank may elect; (5) to sell, assign,
transfer, pledge, compromise, or discharge any Accounts; (6) to receive, open,
and redirect to Borrower all mail addressed to Borrower for the purpose of
collecting the Accounts and to take all the actions permitted in subsection (2)
above with respect to any payment in any such mail; (7) to dispose of any
Collateral, and (8) to do all acts and things necessary or expedient, in
furtherance of any such purposes. Upon the occurrence of an Event of Default,
all of the power of attorney rights granted by Borrower to Bank hereunder shall
be applicable with respect to all Collateral.

 

10. Administrative Expenses and Attorneys’ Fees. Borrower shall pay to Bank,
immediately upon demand, all Bank Expenses (as defined in the Loan Agreement)
which shall include, for the sake of clarity, all costs and expenses that Bank
incurs in connection with any and all of the following: (A) preparing,
administering and enforcing this Agreement, or any other agreement executed in
connection herewith; (B) perfecting, protecting or enforcing Bank’s interest in
the Purchased Accounts and the other Collateral; (C) collecting the Purchased
Accounts and the Obligations; (D) all Bank reasonable fees and expenses of
attorneys (whether generated by in-house legal counsel and staff or by outside
counsel) and other professionals incurred in connection with the foregoing or
incurred as a result of an Event of Default or approved by Borrower; (E)
defending or in any way addressing claims made or litigation initiated by or
against Bank as a result of Bank’s relationship with Borrower or any guarantor;
and (F) representing Bank in connection with any bankruptcy case or insolvency
proceeding involving Borrower, any Purchased Account, any other Collateral or
any Account Debtor. Expenses and fees described above may, at Bank’s option, be
netted against the Reserve as set forth in Section 3.3.

 

11. Term and Termination. The term of this Agreement shall be for a period of
one (1) year from the date hereof. This Agreement shall be renewed on a
year-to-year basis, unless otherwise earlier terminated in writing by Bank.
Borrower, at any time, and Bank, only after the occurrence and during the
continuance of an Event of Default, shall each have the right to terminate this
Agreement at any time. Notwithstanding the foregoing, any termination of this
Agreement shall not affect Bank’s security interest in the Collateral and Bank’s
ownership of the Purchased Accounts, and this Agreement shall continue to be
effective, and Bank’s rights and remedies hereunder shall survive such
termination, until all transactions entered into and Obligations incurred
hereunder or in connection herewith have been completed and satisfied in full.

 

Gridsense – Financing Agreement (Execution)

 

- 6 -

 

 

12. Indemnification. In addition to Bank’s indemnification rights set forth in
Section 12.2 of the Loan Agreement, Borrower shall defend, indemnify and hold
harmless Bank and its officers, employees, and agents against: (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement; and
(b) all losses or expenses incurred by Bank in any way suffered, incurred, or
paid by Bank, its officers, employees and agents as a result of or in any way
arising out of, following, or consequential to transactions between Bank and
Borrower whether under this Agreement, or otherwise (including without
limitation reasonable attorneys fees and expenses), except for losses caused by
Bank’s gross negligence or willful misconduct.

 

13. Debits, Charges to Accounts. Bank may, in its sole discretion, debit any of
Borrower’s deposit account(s) maintained at Bank for any amounts Borrower owes
to Bank pursuant to Section 10 above. Any debits or charges to Borrower’s
deposit account pursuant to this Section 13 shall not constitute a set-off of
any amounts due and owed pursuant to this Agreement.

 

14. Miscellaneous.

 

14.1 Conditions Precedent to Closing. The agreement of Bank to enter into this
Agreement on the date first set forth above is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, an Intellectual Property Security Agreement, duly executed by each
Borrower.

 

(a) this Agreement, duly executed by Borrower;

 

(b) an officer’s certificate of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;

 

(c) an Amendment to and Affirmation of Unconditional Guaranty, duly executed by
Acorn Energy, Inc.;

 

(d) an Amendment to and Affirmation of Subordination Agreement, duly executed by
Acorn Energy Inc., and acknowledged by Borrower; and

 

(e) payment of all Bank Expenses, including Bank’s expenses for the
documentation of this Amendment and any related documents, and any UCC, good
standing or intellectual property search or filing fees, which may be debited
from any of Borrower’s accounts; and

 

(f) such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

14.2 Severability. In the event that any provision of this Agreement is held to
be invalid or unenforceable, this Agreement will be construed as not containing
such provision and the remainder of the Agreement shall remain in full force and
effect.

 

14.3 Choice of Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of California, without giving effect to
principles of conflicts of law. Unless otherwise defined, capitalized terms
shall have the meaning assigned in the Uniform Commercial Code.

 

14.4 Notices. All notices shall be given to Bank and Borrower at the addresses
set forth in this Agreement and shall be deemed to have been delivered and
received: (A) if mailed, three (3) calendar days after deposited in the United
States mail, first class, postage prepaid; (B) one (1) calendar day after
deposit with an overnight mail or messenger service; or (C) on the same date of
transmission if sent by hand delivery or fax.

 

Gridsense – Financing Agreement (Execution)

 

- 7 -

 

 

14.5 JURY WAIVER; CHOICE OF LAW AND VENUE. BANK AND BORROWER EACH ACKNOWLEDGE
THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE
WAIVED. EACH OF THEM, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT,
WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON
OR ARISING OUT OF THIS AGREEMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT,
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION OF ANY OF THEM. THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY BANK OR BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY
EACH OF THEM. If the jury waiver set forth in this Section 14.5 is not
enforceable, then any dispute, controversy, claim, action or similar proceeding
arising out of or relating to this Agreement, the Loan Documents or any of the
transactions contemplated therein shall be settled by final and binding
arbitration held in San Mateo County, California in accordance with the then
current Commercial Arbitration Rules of the American Arbitration Association by
one arbitrator appointed in accordance with those rules. The arbitrator shall
apply California law to the resolution of any dispute, without reference to
rules of conflicts of law or rules of statutory arbitration. Judgment upon any
award resulting from arbitration may be entered into and enforced by any state
or federal court having jurisdiction thereof. Notwithstanding the foregoing, the
parties may apply to any court of competent jurisdiction for preliminary or
interim equitable relief, or to compel arbitration in accordance with this
Section. The costs and expenses of the arbitration, including without
limitation, the arbitrator’s fees and expert witness fees, and reasonable
attorneys’ fees, incurred by the parties to the arbitration may be awarded to
the prevailing party, in the discretion of the arbitrator, or may be apportioned
between the parties in any manner deemed appropriate by the arbitrator. Unless
and until the arbitrator decides that one party is to pay for all (or a share)
of such costs and expenses, both parties shall share equally in the payment of
the arbitrator’s fees as and when billed by the arbitrator.

 

14.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
instrument.

 

14.7 Integration. This Agreement, the Loan Agreement, the Loan Documents and the
other documents executed in connection herewith constitute the entire agreement
of the parties, and supersedes any prior discussions or agreements, oral or
written. This Agreement may not be amended except by written instrument signed
by both parties. No waiver shall be effective unless in writing and signed by
Bank. Any waiver on one occasion is not a waiver on any subsequent occasion

 

14.8 Assignment. Borrower may not assign any interests or rights, or delegate
any duties, hereunder. Bank may grant participations in, assign its rights, and
grant one or more security interests, in its rights hereunder.

 

[SIGNATURE PAGE FOLLOWS]

 

Gridsense – Financing Agreement (Execution)

 

- 8 -

 

 

IN WITNESS WHEREOF, Borrower and Bank have executed this Agreement on the day
and year written above.

 

“BANK”   “BORROWER”           SQUARE 1 BANK   GRIDSENSE INC.           By:    
By:  

Name:





   

Name:





  Title:     Title:  

 

    Address of Borrower, Chief Executive Office and Location of Collateral      
51 E. Campbell Ave., Suite 141B   2568 Industrial Blvd., Suite 110 Campbell, CA
95008   West Sacramento, CA 95691             Telephone No: (408) 447-8530    
Facsimile No: (866) 313-1511     Email: team@sandhillfinance.com  
j.leffler@gridsense.com

 

Gridsense – Financing Agreement (Execution)

 

- 9 -

 

 

Exhibit A

SQUARE 1 BANK

 

SCHEDULE OF ACCOUNTS

 

BORROWER: GRIDSENSE INC.   DATE:

 

    Invoice
Date   Invoice
Number   Account Debtor Information
(Print or Type)   Purchase
Order #   Invoice
Amount 1                     2                     3                     4      
              5                     6                     7                    
8                     9                     10                     11          
          12                                     TOTAL   $

 

Borrower named above, hereby delivers this Schedule of Accounts to Square 1
Bank, (“Bank”) pursuant to that certain Financing Agreement by and between Bank
and Borrower. The undersigned represents that he or she is authorized
representative of Borrower with full right, power and authority to deliver this
Schedule of Accounts to Bank. The Accounts evidenced by the invoices on this
Schedule of Accounts are submitted for purchase under the terms and conditions
of the Financing Agreement now in force. THE UNDERSIGNED ATTESTS THAT THESE
INVOICES REPRESENT ACTUAL SALES AND THAT SHIPMENT/DELIVERY OF GOODS AND /OR
COMPLETION OF SERVICES HAVE BEEN MADE. The undersigned further attests that all
of the representations and warranties in Section 4 of the Financing Agreement
are true and correct with respect to each of the Accounts and Account Debtors
described on this Schedule of Accounts.

 

Authorized Signature:   Print Name:  

 



For Bank Use Only

 

Date Received:     Entered By:   Date Entered:   Approved By:   Date Approved:  

 

Gridsense – Financing Agreement (Execution)

 

- 10 -

 

 

Exhibit B

 

SQUARE 1 BANK

 

REMITTANCE REQUEST

 

Borrower: GRIDSENSE INC.

 

Sent to   Specialtyfinance@Square1Bank.com   Date   Time  

 

Requested Remittance: $  

 

The undersigned represents that he or she is authorized representative of
Borrower with full right, power and authority to deliver this Schedule of
Accounts to Bank. The undersigned further attests that all of the
representations and warranties in Section 4 of the Financing Agreement are true
and correct with respect.

 

Authorized signature:   Authorized requestor:  

 

NOTE: THE PERSON SIGNING THIS REMITTANCE REQUEST MUST BE LISTED AS AN AUTHORIZED
OFFICER IN THE BORROWING RESOLUTIONS EXECUTED BY THE COMPANY IN CONNECTION WITH
THE FINANCING AGREEMENT.

 

Disbursement Instructions:

 

To Square 1 Bank Account Number: #  

 

Or:

 

Outgoing Wire Transfer Instructions

 

WIRE AMOUNT $                 Beneficiary Name     ABA Routing No. (9 digits)  
Beneficiary Account No.     Receiving Institution Name   Beneficiary Address    
Receiving Institution Address  

 

COMMENTS TO BENEFICIARY:           Other Instructions:        

 



For Bank Use Only

 

Date Received:     Phone or email request received by:   Phone or email request
sent from:   Entered By:   Date Entered:   1st Approval By:   Date Approved:  
2nd Approval By:   Date Approved:  

 

Gridsense – Financing Agreement (Execution)

 

 

 

 

